DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Invention I (claims 1-15) in the reply filed on 09/28/22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita (U.S 2016/0020235 A1).
As to claim 1, Yamashita discloses in Fig. 4G a semiconductor structure, comprising:
a bonded assembly (“sensor package” 400)  of a first semiconductor die (“sensor die” 200) including first metal bonding pads (“conductive pads”/“capacitor electrodes” 220, para. [0042], [0043]) and a second semiconductor die (“circuit die” 300) including second metal bonding pads (“conductive pads”/“capacitor electrodes” 312, para. [0051]) that are bonded to the first metal bonding pads (“conductive pads”/“capacitor electrodes” 220) (Figs. 4E-4G, para. [0042]-[0043], [0047], [0051], [0053]-[0054], [0056]); and a capacitor structure (“bridge capacitors” 402) comprising a first electrode (comprises first bonded pairs of “capacitor electrode” 220 and “capacitor electrode” 312, Fig. 4G), a second electrode (comprises second bonded pairs of “capacitor electrode” 220 and “capacitor electrode” 312, Fig. 4G), and a node dielectric (comprising portions of “interface dielectric layers” 222 & 314 between the first and second electrodes) disposed between the first electrode (comprises first bonded pairs of “capacitor electrode” 220 and “capacitor electrode” 312, Fig. 4G) and the second electrode (comprises second bonded pairs of “capacitor electrode” 220 and “capacitor electrode” 312, Fig. 4G) (Fig. 4G, para. [0043], [0051]-[0052], [0056]), wherein:   
the first electrode (comprises first bonded pairs of “capacitor electrode” 220 and “capacitor electrode” 312, Fig. 4G) comprises first bonded pairs of a respective first metal bonding pad (“conductive pad”/“capacitor electrode” 220, para. [0042], [0043]) of a first subset of the first metal bonding pads (“conductive pads”/“capacitor electrodes” 220, para. [0042], [0043]) and a respective second metal bonding pad (“conductive pad”/“capacitor electrode” 312, para. [0051]) of a first subset of the second metal bonding pads (“conductive pads”/“capacitor electrodes” 312, para. [0051]) (Fig. 4G, para. [0042], [0043], [0051]);
the second electrode (comprises second bonded pairs of “capacitor electrode” 220 and “capacitor electrode” 312, Fig. 4G) comprises second bonded pairs of a respective first metal bonding pad (“conductive pad”/“capacitor electrode” 220) of a second subset of the first metal bonding pads (“conductive pads”/“capacitor electrodes” 220) and a respective second metal bonding pad (“conductive pad”/“capacitor electrode” 312) of a second subset of the second metal bonding pads (“conductive pads”/“capacitor electrodes” 312) (Fig. 4G, para. [0043]-[0044], [0051]-[0052], [0056]); and  

the node dielectric (comprising portions of “interface dielectric layers” 222 & 314 between the first and second electrodes, Fig. 4G) comprises portions of a first bonding-level dielectric layer (“interface dielectric layer” 222) laterally surrounding the first metal bonding pads (“conductive pads”/“capacitor electrodes” 220) and disposed between laterally neighboring pairs of the first metal bonding pads (“conductive pads”/“capacitor electrodes” 220) and portions of a second bonding-level dielectric layer (“interface dielectric layer” 314) laterally surrounding the second metal bonding pads (“conductive pads”/“capacitor electrodes” 312) and disposed between laterally neighboring pairs of the second metal bonding pads (“conductive pads”/“capacitor electrodes” 312) (Fig. 4G, para. [0044]-[0046], [0051]-[0052], [0056]).
As to claim 2, as applied to claim 1 above, Yamashita discloses in Fig. 4G all claimed limitations including the structure further comprising metal interconnect structures (see interconnects in dies 200, 300) located in a first one of the first semiconductor die (“sensor die” 200) and the second semiconductor die (“circuit die” 300) and comprising:  
a first electrically conductive path (see first electrical path in die 200/300) that electrically connects the first electrode (comprises first bonded pairs of “capacitor electrode” 220 and “capacitor electrode” 312, Fig. 4G) to a first node of semiconductor devices (“photodiodes” 205 in die 200, and transistors in die 300) located within the first one of the first semiconductor die (“sensor die” 200) and the second semiconductor die (“circuit die” 300) (Fig. 4G, para. [0055]); and a second electrically conductive path (see second electrical path in die 200/300) that electrically connects the second electrode (comprises second bonded pairs of “capacitor electrode” 220 and “capacitor electrode” 312, Fig. 4G) to a second node of the semiconductor devices (“photodiodes” 205 in die 200, and transistors in die 300) located within the first one of the first semiconductor die (“sensor die” 200) and the second semiconductor die (“circuit die” 300) (Fig. 4G, para. [0044], [0051], [0056]). 
As to claim 3, as applied to claims 1 and 2 above, Yamashita discloses in Fig. 4G all claimed limitations including the limitation wherein the first electrode (comprises first bonded pairs of “capacitor electrode” 220 and “capacitor electrode” 312, Fig. 4G) and the second electrode (comprises second bonded pairs of “capacitor electrode” 220 and “capacitor electrode” 312, Fig. 4G) do not contact any metal interconnect structure (see other interconnects that do not contact with the first and second electrodes) located within a second one of the first semiconductor die (“sensor die” 200) and the second semiconductor die (“circuit die” 300) (Fig. 4G).
As to claim 4, as applied to claim 1 above, Yamashita discloses in Fig. 4G all claimed limitations including the limitation wherein: the first bonded pairs (see first bonded pairs of 220 and 312) are arranged as first rows of bonded pairs of a respective first metal bonding pad (“conductive pad”/“capacitor electrode” 220) within the first subset of the first metal bonding pads (“conductive pads”/“capacitor electrodes” 220) and a respective second metal bonding pad (“conductive pad”/“capacitor electrode” 312) within the first subset of the second metal bonding pads (“conductive pads”/“capacitor electrodes” 312) (Fig. 4G); and the second bonded pairs (see second bonded pairs of 220 and 312) are arranged as second rows of bonded pairs (see first bonded pairs of 220 and 312) of a respective first metal bonding pad (“conductive pad”/“capacitor electrode” 220) within the second subset of the first metal bonding pads (“conductive pads”/“capacitor electrodes” 220) and a respective second metal bonding pad (“conductive pad”/“capacitor electrode” 312) within the second subset of the second metal bonding pads (“conductive pads”/“capacitor electrodes” 312) (Fig. 4G, para. [0042]-[0044], [0051]).  
As to claim 5, as applied to claims 1 and 4 above, Yamashita discloses in Fig. 4G all claimed limitations including the limitation wherein: each of the first rows of bonded pairs (comprising first bonded pairs of 220 and 312) laterally extends along a first horizontal direction (Fig. 4G); each of the second rows of bonded pairs (comprising second bonded pairs of 220 and 312) laterally extends along the first horizontal direction (Fig. 4G); and the first rows of bonded pairs (comprising first bonded pairs of 220 and 312) and the second rows of bonded pairs (comprising second bonded pairs of 220 and 312) are interlaced along a second horizontal direction that is perpendicular to the first horizontal direction such that the first rows and the second rows alternate along the second horizontal direction (Fig. 4G). 
As to claim 6, as applied to claim 1 above, Yamashita discloses in Fig. 4G all claimed limitations including the limitation wherein: the first metal bonding pads and the second metal bonding pads comprise a metal element at an atomic percentage greater than 90% {since the first and second metal bonding pads may be made of the same material of “copper” as that of the first and second metal bonding pads of the present invention, thus they may have an atomic percentage greater than 90% as recited in the claim, para. [0043]} (Fig. 4G, para. []0043); and bonding interfaces are located between a respective one of the first metal bonding pads (220) and a respective one of the second metal bonding pads (312); and grain boundaries protrude upward or downward through the bonding interfaces (Fig. 4G).
As to claim 7, as applied to claim 1 above, Yamashita discloses in Fig. 4G all claimed limitations including the limitation wherein: the first electrode (comprises first bonded pairs of “capacitor electrode” 220 and “capacitor electrode” 312, Fig. 4G) comprises first metal lines (“conductive pads”/“capacitor electrodes” 220) located within a first one of the first semiconductor die (200) and the second semiconductor die (300) and electrically connected to the first bonded pairs (comprising first bonded pairs of 220 and 312) (Fig. 4G, para. [0042], [0051]); and the second electrode (comprises second bonded pairs of “capacitor electrode” 220 and “capacitor electrode” 312, Fig. 4G) comprises second metal lines (“conductive pads”/“capacitor electrodes” 312) located within the first one of the first semiconductor die (200) and the second semiconductor die (300) and electrically connected to the second bonded pairs (comprising second bonded pairs of 220 and 312) (Fig. 4G, para. [0042], [0051]).  
As to claim 11, as applied to claims 1 and 7 above, Yamashita discloses in Fig. 4G all claimed limitations including the limitation wherein: the first metal lines (“conductive pads”/“capacitor electrodes” 220) laterally extend along a first horizontal direction (Fig. 4G); the second metal lines (“conductive pads”/“capacitor electrodes” 312) laterally extend along the first horizontal direction (Fig. 4G); and the first metal lines (“conductive pads”/“capacitor electrodes” 220) and the second metal lines (“conductive pads”/“capacitor electrodes” 312) are interlaced along a second horizontal direction that is perpendicular to the first horizontal direction such that the first metal lines (“conductive pads”/“capacitor electrodes” 220) and the second metal lines (“conductive pads”/“capacitor electrodes” 312) alternate along the second horizontal direction (Fig. 4G).     
As to claim 12, as applied to claims 1, 7 and 11 above, Yamashita discloses in Fig. 4G all claimed limitations including the limitation wherein the first electrode (comprises first bonded pairs of “capacitor electrode” 220 and “capacitor electrode” 312, Fig. 4G) further comprises a first bus metal line (see a first bus metal line that connects to the first electrode, Fg. 4G) laterally extending along the second horizontal direction (Fig. 4G); each of the first metal lines (“conductive pads”/“capacitor electrodes” 220) comprises a respective end portion connected to the first bus metal line (see a first bus metal line that connects to the first electrode, Fg. 4G); the second electrode (comprises second bonded pairs of “capacitor electrode” 220 and “capacitor electrode” 312, Fig. 4G) further comprises a second bus metal line (see a second bus metal line that connects to the second electrode, Fg. 4G) laterally extending along the second horizontal direction (Fig. 4G); and each of the second metal lines (“conductive pads”/“capacitor electrodes” 312) comprises a respective end portion connected to the second bus metal line (see a second bus metal line that connects to the second electrode, Fg. 4G) (Fig. 4G).    
As to claim 13, as applied to claim 1 above, Yamashita discloses in Fig. 4G all claimed limitations including the limitation wherein: a third subset of the first metal bonding pads (“conductive pads”/“capacitor electrodes” 220) is electrically isolated from the capacitor structure (“bridge capacitors” 402) and is electrically connected to a respective node of first semiconductor devices (“photodiodes” 205 in die 200) located in the first semiconductor die (200) (Fig. 4G, para. [0042]-[0044], [0046], [0051]-[0052]); a third subset of the second metal bonding pads (“conductive pad”/“capacitor electrode” 312) is electrically isolated from the capacitor structure (“bridge capacitors” 402) and is electrically connected to a respective node of second semiconductor devices (transistors in die 300) located in the second semiconductor die (300); and the third subset of the second metal bonding pads (“conductive pad”/“capacitor electrode” 312) is bonded to the third subset of the first metal bonding pads (“conductive pad”/“capacitor electrode” 220) (Fig. 4G, para. [0051]-[0052]). 
As to claim 14, as applied to claim 1 above, Yamashita discloses in Fig. 4G all claimed limitations including the limitation wherein: the first semiconductor die (200) comprises a first semiconductor substrate (a first semiconductor substrate can be a top layer that has metal/conductive interconnects in die 200) on which first semiconductor devices (“photodiodes” 205 in die 200) are located (Fig. 4G, para. [0032]); the second semiconductor die (300) comprises a second semiconductor substrate (302, Fig. 4G) on which second semiconductor devices (transistors in die 300) are located (Fig. 4G, para. [0047]); and the semiconductor structure (Fig. 4G) further comprises: a backside insulating layer (“substrate” 202) located on a backside of one of the first semiconductor substrate (a first semiconductor substrate can be a top layer that has metal/conductive interconnects in die 200) (see Fig. 4G) and the second semiconductor substrate; and external bonding pads (see pads on bottom side of the backside insulating layer 202) located on the backside insulating layer (“substrate” 202) and electrically connected to a respective one of the first semiconductor devices (“photodiodes” 205 in die 200) and the second semiconductor devices (transistors in die 300) (Fig. 4G, para. [0030]-[0034]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (U.S 2016/0020235 A1) in view of JUNG et al. (U.S 2021/0343669 A1).
As to claims 8, 9, and 10, Yamashita discloses in Fig. 4G a semiconductor structure, comprising: the second semiconductor die (“circuit die” 300) comprises a logic die containing a peripheral circuit configured to control operation of sensor die  (200) (para. [0047]-[0048]); wherein: the logic die (300) comprises field effect transistors (see transistors on substrate 302) located on a surface of a logic-side semiconductor substrate (302); and the first metal lines (“conductive pads”/“capacitor electrodes” 220) and the second metal lines (“conductive pads”/“capacitor electrodes” 312) are more proximal to a horizontal plane including bonding interfaces between the first semiconductor die (200) and the second semiconductor die (300) than the field effect transistors (see transistors on substrate 302) are to the horizontal plane (Fig. 4G). 
Yamashita does not disclose the semiconductor structure comprising: the first semiconductor die comprises a memory die containing a three-dimensional array of memory elements, and  the second semiconductor die configured to control operation of the three-dimensional array of memory elements; wherein: the memory die further comprises bit lines located between the three-dimensional array of memory elements, and a horizontal plane including bonding interfaces between the first semiconductor die and the second semiconductor die; and the first metal lines and the second metal lines are more proximal to the horizontal plane including the bonding interfaces than the bit lines are to the horizontal plane.
JUNG et al. disclose in Fig. 10 the semiconductor structure comprising: the first semiconductor die (“second structure” S2) comprises a memory die (“memory chip structure”, para. [0023]) containing a three-dimensional array of memory elements (Fig. 10, para. [0023]), and  the second semiconductor die (“first structure” S1 may be a “logic chip”, para. [0023]) configured to control operation of the three-dimensional array of memory elements (“second structure” S2) (Fig. 10, para. [0023]); wherein: the memory die (“memory chip structure”, para. [0023]) further comprises bit lines (265, 265a) located between the three-dimensional array of memory elements (“second structure” S2) and a horizontal plane including bonding interfaces between the first semiconductor die (S2) and the second semiconductor die (S1) (Fig. 10, para. [0079], [0090]); and the first metal lines (280) and the second metal lines (180) are more proximal to the horizontal plane including the bonding interfaces than the bit lines (265, 265a) are to the horizontal plane (Fig. 10, para. [0030]-[0031]).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Yamashita by having a semiconductor structure comprising: the first semiconductor die comprises a memory die containing a three-dimensional array of memory elements, and  the second semiconductor die configured to control operation of the three-dimensional array of memory elements; wherein: the memory die further comprises bit lines located between the three-dimensional array of memory elements, and a horizontal plane including bonding interfaces between the first semiconductor die and the second semiconductor die; and the first metal lines and the second metal lines are more proximal to the horizontal plane including the bonding interfaces than the bit lines are to the horizontal plane, as taught by JUNG et al., in order to provide a three-dimensional memory device such as a NAND memory cell or a dynamic random access memory (DRAM) (see para. [0078] in JUNG et al.).
Allowable Subject Matter
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
               
                  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        December 17, 2022